Title: To Thomas Jefferson from Nicolas Gouin Dufief, 23 December 1800
From: Dufief, Nicolas Gouin
To: Jefferson, Thomas




Monsieur,
à Philadelphie, ce 23 de decembre. 1800.

Je profite de l’occasion que m’offre Mr. Jones l’un des representans de l’état de Géorgie, au Congrès, pour vous adresser les deux ouvrages que vous desiriez avoir, & qui ne se trouvoient pas dans ma collection, lorsque j’eus l’honneur de vous voir à Philadelphie. Je les ai reçus depuis peu, avec plusieurs autres livres. J’attends vers le mois de Mars, un assortiment assez étendu des meilleurs auteurs français dans tous les Genres & des ouvrages nouveaux les plus  piquans. Je vous enverrai la liste & la notice litteraire de ceux que je croirai devoir vous intéresser le plus. Ce sera un vrai plaisir pour moi de le faire, & non point une peine, ou une perte de tems; ainsi je serois bien fâché d’en être dispensé.
Je respecte trop les soins importans dont vous étez chargé, pour vous parler d’un ouvrage que je me propose de livrer a l’impression. Le sujet en est entièrément neuf, ce qui ne seroit pas un grand mérite si l’utilité n’y etoit jointe. Je l’ai composé dans la vue de faciliter & d’abréger considérablement le tems que l’on passe ordinairement à apprendre les langues vivan[tes.] L’addresse ci incluse vous donnera une idée de cet ouvrage & de la méthode qui étant analytique, s’applique à tous les Idiom[es.]
Quand il aura acquis toute la maturité, que je suis susceptible de lui donner, je le soumettrai au jugement du premier homme de Lettres des Etats-Unis, du Président de la Societé Philosophique.
Je ne saurais conclure cette lettre que je crains être beaucoup trop longue, sans me joindre, ex toto corde et animo, à ceux qui se felicitent de ce que le choix des Citoyens des Etats-Unis vient de vous porter a une place distinguée.
J’aime à voir les Philosophes tenir les rênes du Gouverneme[nt;] cela nous rappelle le beau Siecle de Pericles & celui de Solon.
Acceptez les assurances de ma haute Estime & de mon respectueux dévoüement.

N. G. Dufief, Professeur de Lang. Françoise



editors’ translation

Sir,
at Philadelphia, this 23rd of December 1800.

I am taking advantage of the occasion offered by Mr. Jones, one of the representatives of the state of Georgia, in Congress, to forward to you the two works which you wished to have, and which were not in my collection when I had the honor of seeing you in Philadelphia. I received them a short while ago, with several other books. I am expecting, towards the month of March, a rather broad assortment of the best French authors in all genres and some most tempting new works. I will send you the list and the literary review of those that I think most likely to interest you. It will be a real pleasure for me to do so, and not a chore or a waste of time; hence I should be quite sorry to be exempted from it.
I respect too much the important cares with which you are burdened to speak to you of a work that I propose to hand over to be printed. The subject is completely new, which would not be of great worth if utility were not joined to it. I have composed it with the object of facilitating and considerably abridging the time ordinarily spent in learning living languages. The enclosed prospectus will give you an idea of this work and of the method, which, being analytic, is applicable to all languages.
When it has attained the full maturity that I am capable of giving it, I shall  submit it to the judgment of the first man of letters in the United States, the President of the Philosophical Society.
I could not conclude this letter, which I fear is much too long, without joining, with whole heart and spirit, those who congratulate themselves that the choice of the citizens of the United States has just borne you to a distinguished position.
I like to see philosophers hold the reins of government; that reminds us of the fine age of Pericles and that of Solon.
Receive the assurances of my high esteem and my respectful devotion.

N. G. Dufief, Professor of the French Language


